NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3035

                                       ___________

                               ALBERTO CONCEPCION,
                                           Appellant

                                             v.

    WARDEN ALLENWOOD FCI; WARDEN FORT DIX FCI; FEDERAL BUREAU OF
                               PRISONS
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3:17-cv-02171)
                      District Judge: Honorable James M. Munley
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 28, 2019

              Before: KRAUSE, SCIRICA and NYGAARD, Circuit Judges

                            (Opinion filed: February 6, 2019)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Alberto Concepcion appeals the District Court’s order denying his

petition under 28 U.S.C. § 2241. For the reasons detailed below, we will affirm the

District Court’s judgment.

       During a search of Concepcion’s cell, prison guards found a cell phone and a

switchblade. As punishment, a hearing officer sanctioned Concepcion to a loss of 80

days of good conduct time. Concepcion appealed to the Regional Office, which rejected

his appeal because it lacked certain required pages. The Regional Office informed

Concepcion that he could re-file his appeal in the proper form within ten days of the date

of the order, July 21, 2017. Concepcion re-filed on August 11, 2017, and the Regional

Office denied the appeal as untimely. Concepcion took no further administrative appeal.

       Instead, he filed a § 2241 petition in the District Court. He alleged that the

contraband did not belong to him and that there had been various procedural problems

with his disciplinary hearing. In response, the Government argued that Concepcion had

not exhausted his administrative remedies. The District Court agreed with the

Government and denied Concepcion’s petition. Concepcion filed a timely notice of

appeal.

       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise

plenary review over the District Court’s legal conclusions and review its factual findings

for clear error. See Denny v. Schultz, 708 F.3d 140, 143 (3d Cir. 2013). A challenge to

the execution of a sentence, including the sanction of loss of good conduct time, is


                                              2
properly brought by a federal prisoner under § 2241. See Queen v. Miner, 530 F.3d 253,

254 n.2 (3d Cir. 2008) (per curiam).

       We agree with the District Court’s analysis of this case. A federal prisoner must

exhaust his administrative remedies before petitioning for a writ of habeas corpus

pursuant to § 2241. See Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir.

1996). Proper exhaustion requires that a prisoner present his claim at every

administrative level. See generally id. at 761. The relevant regulations provide that an

appeal from a hearing officer’s decision should be taken to the Regional Director. 28

C.F.R. § 542.14(d)(2). If the prisoner is not satisfied with the Regional Director’s

decision, he can appeal to the General Counsel, which “is the final administrative

appeal.” Id. at § 542.15(a).

       Here, as the District Court explained, Concepcion failed to take an appeal to the

General Counsel, and therefore did not exhaust his administrative remedies. See

Moscato, 98 F.3d at 760 (prisoner who did not file a timely appeal to the General Counsel

had procedurally defaulted his claim). Because the time for seeking such review has

expired, Concepcion’s claim is procedurally defaulted. Id. Therefore, judicial review is

barred unless he can demonstrate cause and prejudice. Id. at 761-62

       Concepcion argues that his failure to exhaust should be excused because the

Regional Director wrongly found his appeal untimely. However, he could have raised

that argument in an appeal to the General Counsel. See generally id. (explaining that one

of the reasons for requiring exhaustion is that “providing agencies the opportunity to
                                             3
correct their own errors fosters administrative autonomy”). Likewise, the Regional

Director’s alleged failure to respond to his appeal did not prevent Concepcion from

seeking further review; the regulations specifically provide that “[i]f the inmate does not

receive a response within the time allotted for reply . . . the inmate may consider the

absence of a response to be a denial at that level.” 28 C.F.R. § 542.18. 1

       Accordingly, we will affirm the District Court’s judgment.




1
  The Regional Director is required to respond to an appeal within 30 calendar days,
although that time can be extended an additional 30 days. 28 C.F.R. § 542.18.
                                            4